ORDER
PER CURIAM.
Lee M. Clemmons appeals from a jury verdict finding him guilty of one count of assault in the first degree under § 565.050, RSMo 1994, for which he received a sentence of ten years, and one count of armed criminal action under § 571.015, RSMo 1994, for which he received a sentence of seven years. The judge ordered the sentences to run consecutively.
We have reviewed the briefs of the parties and the record on appeal and find no error. Because a published opinion would have no precedential value, we affirm by this summary order under Rule 30.25(b) but have furnished the parties with a memorandum opinion, for their information only, setting forth our reasoning.
Affirmed. Rule 30.25(b).